THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

             In the Matter of William Edwin Griffin, Respondent.

             Appellate Case No. 2022-001120


                             Opinion No. 28124
             Submitted December 2, 2022 – Filed December 14, 2022


                                   DISBARRED


             Disciplinary Counsel John S. Nichols and Senior
             Assistant Disciplinary Counsel Ericka M. Williams, both
             of Columbia, for the Office of Disciplinary Counsel.

             William Edwin Griffin, of Columbia, Pro Se.



PER CURIAM: In this attorney disciplinary matter, Respondent William Edwin
Griffin failed to respond to allegations that funds were missing from his trust
account and failed to cooperate with the disciplinary investigation or the receiver
appointed to protect his clients' interests. Respondent also failed to respond to the
formal charges filed against him and failed to appear at a hearing before a panel of
the Commission on Lawyer Conduct. Following the hearing, the Commission
issued a report recommending Respondent be disbarred. No exceptions were filed.
We concur in the Commission's recommendation, and we disbar Respondent.

                                         I.

Respondent was admitted to practice law in 2002 and most recently worked as a
solo practitioner handling real estate transactions, among other things. His
disciplinary history includes a 2011 public reprimand for financial misconduct
involving real estate transactions.1

On September 30, 2016, Client A retained Respondent to assist her with a purchase
of real estate. Client A gave Respondent a guaranteed-funds check dated
November 2, 2016, as payment for the real estate purchase. The check was made
payable to Respondent in the amount of $8,969. Respondent deposited the check
into his trust account on November 2, 2016. The balance in Respondent's trust
account prior the deposit was $0.15. Between November 14, 2016, and November
30, 2016, Respondent negotiated nine checks made payable to himself totaling
$365.

On December 1, 2016, Respondent issued a check from his trust account in the
amount of $8,969 to the seller. At the time Respondent issued that check, the
balance in his trust account was only $8,604.15. The seller presented the check for
payment on December 8, 2016, and again on December 15, 2016. Both times, the
check was returned unpaid, as Respondent had insufficient funds in his trust
account to cover the check. By letters dated December 9, 2016, and December 16,
2016, the bank notified the Office of Disciplinary Counsel (ODC) that
Respondent's trust account contained insufficient funds. Client A also filed a
complaint with ODC on December 15, 2016.

ODC issued notices of investigation on December 15, 2016, and December 19,
2016, both of which were mailed to Respondent's address in the Attorney
Information System (AIS). Respondent failed to respond to the notices of
investigation, despite being served with reminder letters pursuant to In re Treacy,
277 S.C. 514, 290 S.E.2d 240 (1982).

From December 2016 through March 2017, Respondent repeatedly
misappropriated trust funds by writing a series of checks from his escrow account
totaling $8,175.58 made payable to himself and other unauthorized entities. As of
March 31, 2017, the balance in Respondent's trust account was $356.57.
Respondent never properly disbursed funds to the seller in the real estate

1
  See In re Griffin, 393 S.C. 142, 711 S.E.2d 890 (2011) (citing Rule 1.15
(requiring the safekeeping of client property); Rule 4.5 (prohibiting threats of
disciplinary complaints to gain advantage in a civil proceeding); Rule 8.1(a)
(prohibiting false statements of material fact in connection with a disciplinary
matter); and Rule 417, SCACR, (requiring proper financial recordkeeping)).
transaction.2

On March 8, 2017, Respondent was placed on interim suspension, and a receiver
was appointed to protect his clients' interests.3 In re Griffin, 419 S.C. 260, 797
S.E.2d 534 (2017). All of the receiver's attempts to contact Respondent were
unsuccessful. On March 30, 2017, the Commission issued an order directing
Respondent to cooperate with the receiver within five days. Respondent failed to
cooperate with the receiver and failed to produce any client files or trust account
records. 4

ODC issued a notice of investigation regarding Respondent's failure to cooperate
with the receiver on July 27, 2017, and a supplemental notice of investigation on
March 30, 2021. Respondent again failed to respond to either notice, despite being
served with a Treacy reminder letter.

Formal charges were filed on June 17, 2021, and Respondent was personally
served with a copy of those charges by an agent of the South Carolina Law
Enforcement Division (SLED). Respondent failed to file an answer, and on
August 23, 2021, the Commission issued an order finding him in default. On
December 21, 2021, SLED personally served Respondent with a notice of hearing
and order to appear before the Commission on January 27, 2022.

Respondent failed to appear for the hearing, and on August 10, 2022, the
Commission issued a report finding Respondent had committed misconduct as
alleged in the formal charges and recommending Respondent be disbarred. In
evaluating the proper sanction, the Commission considered the severity of
Respondent's misconduct and the resulting harm to Client A, along with various

2
  Client A filed a claim with the Lawyers' Fund for Client Protection, which
reimbursed her in the amount of $9,139 on June 7, 2017.
3
  Additionally, Respondent was placed on administrative suspension on February
21, 2017, and April 20, 2017, for failing to pay his annual license fees and failing
to comply with annual CLE requirements, respectively. See In re Admin.
Suspensions for Failure to Pay License Fees, S.C. Sup. Ct. Order dated Feb. 21,
2017; In re Admin. Suspensions for Failure to Comply with Continuing Legal
Educ. Requirements, S.C. Sup. Ct. Order dated Apr. 20, 2017.
4
 ODC issued a subpoena to Respondent's bank to obtain copies of Respondent's
banking records from November 1, 2016, through March 31, 2017.
aggravating circumstances including: (1) Respondent's prior disciplinary history
involving violations of some of the same Rules of Professional Conduct; (2)
Respondent's dishonest and selfish motive in knowingly misappropriating client
funds from his trust account for his own personal use; and (3) Respondent's bad-
faith obstruction of the proceedings by intentionally failing to cooperate with
ODC's investigation; failing to cooperate with the receiver; failing to comply with
an order of the Commission; failing to answer the formal charges; and failing to
appear at the hearing before the Commission.

The Commission's report was filed with this Court on August 15, 2022. On
August 19, 2022, a SLED agent personally served Respondent with a copy of the
Commission's report recommending disbarment, along with a letter directing the
parties' attention to Rule 27, RLDE, concerning briefing schedules and review by
this Court. Neither ODC nor Respondent filed exceptions to the report.

                                          II.

An attorney's failure to answer formal charges is an admission of the factual
allegations set forth in those charges. Rule 24(a), RLDE, Rule 413, SCACR.
Similarly, an attorney's failure to appear before the hearing panel of the
Commission when ordered to do so is an admission of the factual allegations that
were the subject of the hearing. Rule 24(b), RLDE, Rule 413, SCACR. Further,
after the Commission's report is filed with this Court, a party's failure "to file a
brief taking exceptions to the report constitutes acceptance of the findings of fact,
conclusions of law, and recommendations." Rule 27(a), RLDE, Rule 413,
SCACR.

As a result of the foregoing, we accept the Commission's factual findings as set
forth above. We further conclude that in misappropriating Client A's funds from
his trust account and failing to properly disburse those funds to the seller in the real
estate transaction, Respondent violated the following Rules of Professional
Conduct found in Rule 407, SCACR: Rule 1.15(a) (requiring the safeguarding of
client funds); Rule 1.15(d) (requiring a lawyer to promptly deliver funds a third
party is entitled to receive); Rule 8.4(b) (prohibiting criminal acts that reflect
adversely on the lawyer's honesty, trustworthiness, or fitness as a lawyer); Rule
8.4(d) (prohibiting conduct involving dishonesty, fraud, deceit, or
misrepresentation); and Rule 8.4(e) (prohibiting conduct prejudicial to the
administration of justice). We also find that in failing to cooperate with the
disciplinary investigation and failing to file written responses to the notices of
investigation, Respondent violated Rule 8.1(b), RPC (prohibiting knowing failures
to respond to lawful ODC inquiries). Additionally, in failing to cooperate with the
receiver and failing to turn over client files to the receiver, we find Respondent
violated Rule 1.16(d), RPC (requiring a lawyer, upon termination of
representation, to surrender papers and property to which clients are entitled); Rule
8.4(e), RPC (prohibiting conduct prejudicial to the administration of justice); and
Rule 30(g), RLDE, Rule 413, SCACR (requiring a suspended lawyer to cooperate
with the receiver and comply with the receiver's requests to take specific actions
regarding client files and accounts).

We further find Respondent committed misconduct as proscribed by the following
Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR: Rule 7(a)(1)
(prohibiting violations of the Rules of Professional Conduct); Rule 7(a)(3)
(prohibiting willful violations of orders of the Commission and knowing failures to
respond to lawful demands from ODC); and Rule 7(a)(5) (prohibiting conduct
tending to bring the legal profession into disrepute and conduct demonstrating an
unfitness to practice law).

                                        III.

A "central purpose of the disciplinary process is to protect the public from
unscrupulous and indifferent lawyers." In re Davidson, 409 S.C. 321, 328, 762
S.E.2d 556, 559 (2014). An attorney who fails to answer charges or appear to
defend or explain alleged misconduct is obviously disinterested in the practice of
law and is likely to face the most severe of sanctions. Id. at 329, 762 S.E.2d at
560; see also In re Sifly, 279 S.C. 113, 115, 302 S.E.2d 858, 859 (1983) (observing
that a lawyer's failure to participate in a disciplinary process is entitled to
substantial weight in determining the sanction).

"This Court has made it abundantly clear than an attorney is charged with a special
responsibility in maintaining and preserving the integrity of trust funds." In re
Hardee-Thomas, 391 S.C. 451, 457, 706 S.E.2d 507, 510 (2011) (citation omitted).
We have "never regarded financial misconduct lightly, particularly when such
misconduct concerns expenditure of client funds or other improper use of trust
funds." In re Wern, 431 S.C. 643, 649, 849 S.E.2d 898, 901 (2020) (citation
omitted) (disbarring attorney for using client funds held in trust for his own
personal purposes). Indeed, this Court often disbars attorneys who misappropriate
client funds from trust. See, e.g., In re Murdaugh, 342 S.C. 59, 61–62, 536 S.E.2d
370, 371 (2000) (disbarring attorney who misappropriated client funds, diverted
them to her own use, and failed to return client files and cooperate with the
attorney appointed to protect client interests); In re Hendricks, 319 S.C. 465, 468,
462 S.E.2d 286, 287 (1995) (disbarring attorney who misappropriated client funds
and diverted them to his personal use).

Based on the severity of Respondent's misconduct, the resulting harm to Client A,
and the aggravating circumstances, particularly Respondent's failure to respond or
participate in the disciplinary proceedings, we hereby disbar Respondent from the
practice of law. Prior to seeking readmission to the practice of law, Respondent
shall pay the costs incurred in the investigation and prosecution of this matter by
ODC and the Commission and make full restitution, including reimbursing the
Lawyers' Fund for Client Protection for all payments made on his behalf. Within
fifteen days of the date of this opinion, Respondent shall: (1) file an affidavit with
the Clerk of Court showing that he has complied with Rule 30, RLDE, Rule 413,
SCACR; and (2) surrender his Certificate of Admission to the Practice of Law to
the Clerk of this Court.


DISBARRED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.